Citation Nr: 0336295	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured left proximal humerus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for sickle cell 
anemia, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a partial 
meniscectomy of the left knee with degenerative changes and 
arthrotomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty form February 1986 to May 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims for increased evaluations for sickle cell anemia and a 
left knee disability.

This case was previously before the Board in September 2001 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  Notice of the RO's decision denying the veteran's claim 
for a compensable evaluation for residuals of a fractured 
left proximal humerus was sent to the veteran on December 2, 
1997 and a timely notice of disagreement was received by the 
RO on December 10, 1997.  The RO issues a statement of the 
case on January 13, 2003, with a cover letter describing the 
appellate process.

2.  The earliest document that can be construed as a 
substantive appeal of his claim for an increased rating for 
residuals of a fractured left proximal humerus was received 
on May 20, 2003, well beyond the one year of notice of the 
decision denying his claim, and after 60 days following the 
notice of the statement of the case. 


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim for an increased evaluation for 
residuals of a fractured left proximal humerus.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.301(a), 
20.302(b), 20.305, 20.306 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1997 the RO received a claim from the veteran in 
which he sought, in part, an increased evaluation for 
residuals of a fractured left proximal humerus.  

The RO issued a rating decision in December 1997 that denied 
veteran's claim for increased evaluations for sickle cell 
disease, a left knee disability, and residuals of a fractured 
left proximal humerus.  A copy of this rating decision was 
sent to the veteran on December 2, 1997.  

On December 10, 1997 the RO received a notice of disagreement 
from the veteran stating he was in complete disagreement with 
the rating decision.

On August 16, 1999, the RO issued a SOC that only addressed 
the claims relative sickle cell disease and a left knee 
disability and the veteran was notified that same month.  A 
cover letter accompanying the SOC informed the veteran that 
he had 60 days from the date of mailing of the SOC, or the 
remainder of the one-year period from the date of mailing of 
the notification of the rating decision that is being 
appealed, whichever time period ended later, to file his 
appeal.

On August 24, 1999, the RO received VA Form 9, which clearly 
indicated that the veteran was appealing all the issues 
listed on the statement of the case and any supplemental 
statement of the case.  In addition, the veteran's statements 
on VA Form 9 addressed his sickle cell disease and left knee 
disability and did not discuss the denial of his claim for 
residuals of a fractured left proximal humerus.  

Moreover, VA Form 646 dated in August 2001 and the Informal 
Hearing Presentation dated in September 2001, both of which 
were completed by the veteran's representative, did not 
include the issue of an increased evaluation for residuals of 
a fractured left proximal humerus.

In a September 2001 decision, the Board directed the RO to 
issue the veteran a SOC that addressed the denial of the 
claim involving residuals of a fractured left proximal 
humerus after construing that the December 1997 NOD included 
this issue.

On December 19, 2002, the RO issued a SOC pursuant to the 
Board remand, which reflected that an increase was granted in 
the amount of 10 percent.  A cover letter dated January 13, 
2003, accompanying the SOC informed the veteran that he had 
60 days from the date of mailing of the SOC, or the remainder 
of the one-year period from the date of mailing of the 
notification of the rating decision that is being appealed, 
whichever time period ended later, to file his appeal.

A statement from the veteran's representative dated May 20, 
2003, indicated that VA Form 9 was submitted in August 1999 
and the veteran's intention to appeal all of the issues to 
include the left humerus.

The Board sent the veteran a letter on September 10, 2003, 
which informed him that a substantive appeal with regard to 
the claim for an increased rating for residuals of a 
fractured left proximal humerus had not been received.  The 
letter notified the veteran of the steps involved in the 
appeal process and how the evidence shows the steps were not 
completed in a timely manner.  The veteran and his 
representative were also notified that they had 60 days to 
submit evidence or to provide a statement that explains why 
the substantive appeal was timely.  The veteran or his 
representative did not respond within the prescribed time 
period.


Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2003).  The Board also notes that either 
the veteran or his representative may file a substantive 
appeal.  38 C.F.R. § 20.301(a).  Additionally, VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time", which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

In the instant case, the rating decision was sent on December 
2, 1997 and the SOC was sent on January 13, 2003.  The 
veteran's representative contends that the August 1999 
substantive appeal was intended to include the claim relative 
to the left humerus, however, as shown by the facts, the 
August 1999 VA Form 9 was issued prior to January 2003 SOC 
and clearly addressed only sickle cell disease and the left 
knee.  Moreover, the representative's VA Form 646 and 
Informal Hearing Presentation failed to address the left 
humerus issue as well.  The only document that could be 
construed as a substantive appeal to the January 2003 SOC is 
the statement from the representative dated May 20, 2003.  
The date of the statement was well beyond the 60-day period 
allowed for filing a timely substantive appeal after issuance 
of the SOC as well as the one-year period following issuance 
of the rating decision.

Based on the evidence of record, the Board finds that the 
appellant has not submitted a timely substantive appeal of 
the denial of his an increased evaluation for residuals of a 
fractured left humerus. 


ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of his claim of an increased evaluation for 
residuals of a fractured left proximal humerus; the appeal is 
dismissed. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

A review of the claims file reveals that correspondence dated 
in February 2001 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, See Quartuccio v. Principi, 16 
Vet. App. 183 (2002), however, additional development is 
necessary to comply with VA's duty to assist the veteran in 
obtaining evidence to support his claims.  In addition, other 
portions of the letter were procedurally defective (see 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

The Board notes that during a November 2002 VA examination, 
the veteran indicated that he had five sickle cell crises in 
the past year, three of which were in the last month.  Also 
noted was the fact that the veteran was normally seen in a 
medical facility when crises occurred.  The RO has not 
attempted to verify or obtain any hospitalization or 
treatment records for these recent sickle cell crises.

A September 2001 Board remand requested a VA examination.  
Although the November 2002 examination report provided most 
of the information requested, it is still deficient since not 
all of the points raised were addressed.  Specifically, the 
report did not provide an opinion as to whether the veteran's 
sickle cell anemia symptoms would preclude him from engaging 
in light manual labor or other than light manual labor.  The 
Board notes that that RO did return the file to the physician 
to elicit such a response, but the examiner was unclear as to 
what was being asked of him; therefore, no opinion was 
provided.  Since an opinion is necessary, the RO should make 
another attempt to obtain one.

The prior Board remand also requested a VA examination with 
regard to the veteran's left knee disability, since the April 
2001 VA examination did not contain sufficient detail for 
rating purposes.  Although the Board remand noted specific 
items that were to be addressed by the physician, several 
factors that must be considered in the evaluation of 
musculoskeletal disabilities were not addressed.  A 
subsequent attempt by the RO to correct the deficiencies was 
unsuccessful as the physician expressed confusion as to what 
was being asked of him.

In view of the foregoing, the veteran must be scheduled for 
another VA examination.  The Board will try to clarify for 
the examining physician the type of information that is 
required.

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.  

While the VA examination report provided range of motion of 
the left knee, there was no indication as to whether such 
motion involved pain.  In addition, the veteran indicated 
that he experienced flare-ups, however, the examiner did not 
indicate whether the flare-ups resulted in additional 
functional loss or limitation of motion, or if even such an 
assessment was feasible.  The examiner was asked to discuss 
factors associated with disability from arthritis.  The 
report was not clear as to which, if any, of the veteran's 
symptoms were associated with arthritis.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Contact the veteran and ask him to 
provide the names and addresses of the 
health care providers, VA or non-VA, and 
approximate dates of treatment for all 
sickle cell crises and partial 
meniscectomy of the left knee with 
degenerative changes and arthrotomy in 
the past two years.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO should schedule the veteran to 
undergo a VA examination with a physician 
who is familiar with sickle cell anemia 
to determine the nature and severity of 
sickle cell hemoglobin C disease.  He 
should also be scheduled for a VA 
orthopedic examination to determine the 
nature and extend of disability from 
partial meniscectomy of the left knee 
with degenerative changes and arthrotomy.  
All tests and studies deemed necessary to 
make these determinations should be 
ordered.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the reports of the physicians.

The physician should identify each sickle 
cell symptom.  The physician should 
specifically make note of the number of 
crises in the past year, crises that have 
occurred in the skin, joints, bones, or 
any major organs caused by hemolysis and 
sickling of red blood cells, with anemia, 
and thrombosis and infarction. In 
particular, each affected joint should be 
identified and the extent of that joint's 
disability described with at least the 
same detail as an arthritic joint.  All 
studies deemed necessary to make a 
determination should be performed.  The 
physician should also provide an opinion 
as to whether the veteran's symptoms 
would preclude him from engaging in light 
manual labor or other than light manual 
labor.  A complete rationale for any 
opinion expressed must be provided.  

With regard to the orthopedic 
examination, the report must include 
range of motion studies for the left 
knee, with notation as to the degree of 
motion at which the veteran experiences 
pain, if any.  The physician is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the left knee due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

5.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



